Citation Nr: 0125979	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  95-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for the veteran's 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from March 1962 to September 
1962.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which denied an 
increased evaluation for the veteran's service-connected 
bilateral hearing loss disability.  In November 1999, the 
Board remanded the veteran's claim to the RO for additional 
action which included affording the veteran a VA audiological 
evaluation.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.  


REMAND

In his October 2001 Appellant's Brief, the national 
accredited representative asserts that the veteran failed to 
report for the Department of Veterans Affairs (VA) 
audiological evaluation scheduled in accordance with the 
Board's November 1999 Remand instructions due to the fact 
that he was in a nursing home.  The national accredited 
representative requested that the veteran's claim be remanded 
to the RO so that he could be rescheduled for a VA 
audiological evaluation.  

In reviewing the claims file, the Board observes that a May 
2000 VA treatment entry notes that the veteran resided at a 
nursing home; regularly attended a program at a VA medical 
facility twice a week; and enjoyed "getting out of the 
nursing home and seeing new people."  An August 2, 2000 VA 
treatment record reports that the veteran continued to attend 
the program at the VA medical facility.  An August 20, 2000 
notation in the claims file indicates that the veteran was in 
a nursing home and his scheduled evaluation had been 
subsequently canceled.  An April 2001 VA Decision Review 
Officer Conference Report states that "the veteran is a 
resident in a nursing home and appears unable to report for 
the audio exam."  The Board notes that while the veteran is 
a nursing home resident, the clinical record reflects that he 
is apparently able to regularly leave the facility to attend 
a program at a VA medical facility.  Given this fact, the 
veteran should be rescheduled for a VA audiological 
evaluation.  
The statutes governing the adjudication of claims for VA 
benefits and the regulations implementing them have recently 
been amended.  The amended statutes direct that, upon receipt 
of a complete or substantially complete application, the VA 
shall notify the veteran of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (VCAA); enacted at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The veteran's claim of entitlement for an increased 
evaluation for his bilateral hearing loss disability has 
apparently not been considered under the amended statutes and 
regulations.  Therefore, the claim must be returned to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

2.  The veteran should then be afforded a 
VA examination which is sufficiently 
broad to accurately determine the current 
severity of his service-connected 
bilateral hearing loss disability.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for his bilateral 
hearing loss disability.  

If his claim remains denied, the veteran and his accredited 
representative should be provided with a supplemental 
statement of the case and be given the opportunity to 
respond.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claim.  


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


